Exhibit 10.1

 

Bryn Mawr Bank Corporation

 

September 8, 2015

  

Mr. Michael W. Harrington

910 Bent Creek Drive

Lititz, Pa 17543

 

Subject: Employment Agreement

 

Dear Mike:

 

In consideration of the mutual promises contained in this employment agreement
(this “Agreement”) and intending to be legally bound, Bryn Mawr Bank Corporation
(the “Corporation”), its wholly owned subsidiary, The Bryn Mawr Trust Company
(the “Bank”), and you, Michael W. Harrington, agree that you will be employed by
the Corporation and the Bank on the following terms and conditions:

 

1.

Your Employment By the Corporation.

 

(a)     Effective as of October 5, 2015 (your “Employment Date”), you will
become the Chief Financial Officer of the Corporation and the Bank. You will
report to the Corporation’s and the Bank’s Chief Executive Officer. You agree to
serve as a member of any committee of the Corporation or the Bank to which you
may be elected or appointed. In addition, you agree to serve as a director
and/or officer of any other subsidiary of the Corporation or the Bank to which
you may be elected or appointed. To the extent you are not appointed the
Treasurer of the Corporation and the Bank, you will be consulted as to who will
be appointed to such offices.

 

2.

Employment At-Will.

 

You acknowledge that your employment is at-will and not of any specific
duration. Either you, on the one hand, or the Corporation or the Bank, on the
other hand, may terminate your employment at any time and for any reason,
subject to the provisions of Section 8.

 

3.

Your Duties During the Term of Employment.

 

You shall devote your full business time (with allowances for vacations and sick
leave), attention and best efforts to the affairs of the Corporation, the Bank
and their subsidiaries during the term of employment hereunder; provided,
however, that you may serve as a director or trustee of corporations or other
entities and may engage in other activities to the extent that they do not
inhibit the performance of your duties hereunder, or conflict with the business
affairs of the Corporation, the Bank or their subsidiaries or the Corporation’s
Code Of Ethics (the “Code Of Ethics”), a copy of which has been reviewed by you.
You always shall conduct yourself in a manner that maintains the good reputation
of the Corporation, the Bank and their subsidiaries. You shall comply with all
lawful policies that from time to time may be in effect at the Corporation and
the Bank or adopted by the Corporation and the Bank and communicated to you. You
shall not directly or indirectly undertake or accept other employment or
compensation for services rendered (except to the extent expressly permitted
under the Code of Ethics) during the term of your employment with the
Corporation and the Bank without having obtained the prior approval of the
Corporation’s and the Bank’s Chief Executive Officer. So long as you remain
employed by the Corporation and the Bank, any and all business opportunities
from whatever source which you may receive or otherwise become aware of in
connection with your employment with the Corporation and the Bank relating to
the business of the Corporation, the Bank or any of their subsidiaries shall
belong to the Corporation and the Bank, and, unless the Corporation and the Bank
specifically, after full disclosure by you of each and any such opportunity,
waives its right in writing, the Corporation and the Bank shall have the sole
right to act upon any of such business opportunities as they deem advisable.

 

 

 
 

--------------------------------------------------------------------------------

 

 

Michael W. Harrington

Page 2

 

You have reviewed with the Corporation’s Chief Executive Officer your present
directorships, public service commitments and personal business interests, which
are listed on Exhibit A attached hereto and incorporated by reference herein,
and have obtained the Chief Executive Officer’s written approval for your
continuance in such present capacities, unless, hereafter, the Chief Executive
Officer determines in a particular case, that there is a potential conflict with
the Corporation’s or the Bank’s or their subsidiaries’ best interests. Without
prejudice to the provisions of Section 10 of this Agreement, you hereby agree
that your acceptance of any future proposed directorships or positions in other
organizations will be subject to prior review and approval by the Corporation’s
Compliance Officer (as defined in the Code of Ethics) and compliance with the
Code of Ethics.

 

4.

Compensation and Related Matters.

 

(a)     Salary. Commencing on the Employment Date and thereafter during the term
of your employment hereunder, the Bank shall pay to you an annual salary of
$325,000, less all applicable taxes and other withholdings, in equal biweekly
installments in arrears (“Base Salary”). Your Base Salary may be adjusted from
time to time in accordance with normal business practices of the Bank and in the
Bank’s sole discretion.

 

(b)     Bonus. For each fiscal year ending during your employment, including
2015 on a pro rata basis, you will be eligible to earn an annual bonus. The
actual bonus payable, if any, with respect to a particular year will be
determined by the Boards of Directors of the Corporation or the Bank (as
applicable), based on the achievement of corporate and/or individual performance
objectives established by such Board, provided that you must be employed by the
Corporation on the date the bonus is paid in order to receive such payment. For
purposes of determining any bonus payable to you, the measurement of corporate
and individual performance will be performed by the Boards of Directors of the
Corporation or the Bank (as applicable) in good faith. From time to time, such
Board may, in its sole discretion, make adjustments to corporate or individual
performance goals, so that required departures from the Corporation’s or Bank’s
(as applicable) operating budget, changes in accounting principles,
acquisitions, dispositions, mergers, consolidations and other corporate
transactions, and other factors influencing the achievement or calculation of
such goals do not affect the operation of this Section 4(b) in a manner
inconsistent with its intended purposes.

 

 

 
 

--------------------------------------------------------------------------------

 

 

Michael W. Harrington

Page 3

 

(c)     Equity Awards. In the discretion of the Board of Directors of the
Corporation (or any appropriate committee thereof), you will be eligible to
receive a grant of 6,000 restricted stock units (“RSUs”) pursuant to the
Corporation’s equity compensation plans as in effect from time to time. Such
grant of RSUs shall be made in the fourth quarter of 2015. Subject to your
continued employment with the Corporation and the Bank, such RSUs shall vest in
substantially equal annual installments on each of the first three anniversaries
of the grant date.

 

In addition, during your employment (including in 2016), you may be eligible to
receive other equity compensation awards in the discretion of the Board of
Directors of the Corporation (or any appropriate committee thereof) pursuant to
the Corporation’s equity compensation plans as in effect from time to time. To
the extent you receive any such other equity compensation awards from the
Corporation, all or a portion of such equity compensation awards may be
conditioned on the achievement of certain performance objectives (relating to
your performance, the Corporation’s performance, the Bank’s performance, or a
combination thereof) that are specified by the Board of Directors of the
Corporation (or any appropriate committee thereof) at the time of grant.

 

(d)     Expenses. During the term of your employment hereunder, you shall be
entitled to receive prompt reimbursement for all reasonable expenses you incur
in performing your duties hereunder, including all expenses of travel and living
expenses while away from home on business in the service of the Corporation, the
Bank and their subsidiaries, provided that such expenses are incurred and
accounted for in accordance with the policies and procedures established by the
Corporation, the Bank or their subsidiaries at the time the expenses are
incurred (the “Expense Reimbursement Policy”).

 

(e)     Plan Benefits. During the term of your employment hereunder, you shall
be entitled to participate in all of the Corporation’s and the Bank’s employee
benefit plans and arrangements made generally available to their executives and
key management employees in effect on your Employment Date, including, without
limitation, each pension and retirement plan and arrangement, life insurance and
health and accident plan and arrangement, medical insurance plan, disability
plan, survivor income plan, vacation plan and bonus plan. You shall be entitled
to participate in or receive benefits under any employee benefit plan or
arrangement made generally available by the Corporation or the Bank in the
future to its executives and key management employees, subject to, and on a
basis consistent with, the terms, conditions and overall administration of such
plans and arrangements. Nothing paid to you under any plan or arrangement
presently in effect or made available in the future shall be deemed to be in
lieu of the salary payable to you pursuant to subsection (a) of this Section 4.
Notwithstanding the foregoing, nothing in this Agreement will be interpreted as
limiting the Corporation’s or the Bank’s ability to amend, modify or terminate
such employee benefit plans and arrangements at any time for any reason.

 

(f)     Paid Time Off (“PTO”). You shall be entitled to the number of PTO days
in each calendar year determined in accordance with the Bank’s PTO policy in
effect from time to time. Under the Bank’s current PTO policy, you will be
entitled to 4 days of PTO for 2015, and 33 days of PTO for 2016, in each case,
subject to change in accordance with any revision to the Bank’s PTO policy. You
shall also be entitled to all paid holidays given by the Bank to its executives.

 

 

 
 

--------------------------------------------------------------------------------

 

 

Michael W. Harrington

Page 4

 

(g)     Signing Bonus. You shall be entitled to receive a $25,000 signing bonus
at the time you receive your first payment of Base Salary pursuant to Section
4(a) above; provided, however, that you shall be obligated to immediately repay
such signing bonus in full to the Bank should your employment be terminated
pursuant to Section 8(a)(iii) or Section 8(a)(vi) hereof on or before March 1,
2017, and the Bank shall have the right to offset such amount against any other
amounts that may be due and owing to you in connection with such termination of
employment.

 

5.

Performance of Additional Duties and Offices.

 

If you are elected or appointed a director or officer of any subsidiary of the
Corporation (other than the Bank) or the Bank, you hereby agree to serve without
compensation in respect of only such subsidiary positions (other than provided
in this Agreement).

 

6.

Place of Performance of Employment.

 

In connection with your employment by the Corporation and the Bank, you shall be
based at the principal executive offices of the Corporation and the Bank in Bryn
Mawr, Pennsylvania, except for required travel on the Corporation’s and the
Bank’s business.

 

7.

Confidential Information.

 

(a)     You recognize and acknowledge that the confidential information (as
defined below) is a valuable, special and unique asset of the Corporation, the
Bank and their subsidiaries. As a result, you hereby agree not to disclose,
while in the employ of the Corporation, the Bank or any subsidiary thereof or at
any time thereafter, to any person or entity, any confidential information
obtained by you while in the employ of the Corporation, the Bank or any
subsidiary thereof, and not to use such confidential information except as
authorized in the performance of your duties for the Corporation, the Bank or
any subsidiary thereof. This provision shall not preclude you from disclosure of
confidential information (i) to enforce any rights against the Corporation, the
Bank or their subsidiaries or to defend yourself against any claims or
allegations by the Corporation, the Bank, their subsidiaries or any of their
respective directors, employees or agents; provided, however, that any
disclosure made under this clause (i) shall be made only in connection with a
proceeding before a court or other governmental agency or administrative or
legislative body, and you agree to use best efforts to obtain confidential
treatment for such disclosure; or (ii) as required by law or court order or by
any governmental agency or administrative or legislative body. These obligations
are in addition to, and do not limit in any way your obligations with respect to
trade secrets, confidential information or proprietary information under any
statute or common law. The term “confidential information” as used in this
Agreement means non-public information that includes, but is not limited to,
records, lists, and knowledge of the Corporation’s, the Bank’s and their
subsidiaries’ clients, methods of operation, processes, trade secrets, methods
of determination of prices, prices or fees, financial information, business,
marketing and strategic plans, personnel information, profits, sales, net
income, and indebtedness, as the same may exist from time to time.

 

 

 
 

--------------------------------------------------------------------------------

 

 

Michael W. Harrington

Page 5

 

(b)     You hereby agree that, upon leaving the Corporation’s and the Bank’s
employ, you will not take with you, without obtaining the prior written consent
of an officer authorized to give such consent by the Board of Directors of the
Corporation or the Bank, any of the Corporation’s, the Bank’s or their
subsidiaries’ documents or copies thereof (whether paper or electronic or other
form) which are of a confidential nature.

 

8.

Termination of Employment.

 

(a)     Your employment hereunder may be terminated without any breach of this
Agreement under the following circumstances:

 

(i)     Death. Your employment hereunder shall terminate upon your death.

 

(ii)     Disability. The Corporation and the Bank may terminate your employment
hereunder because of your incapacity due to physical or mental illness, causing
your inability, on a full-time basis, to perform your essential job duties with
or without a reasonable accommodation for the entire period of 90 consecutive
days or for such shorter period the extension of which would present an undue
hardship to the Corporation or the Bank (the “Disability Period”), to the extent
permitted by law. Your employment will not be terminated pursuant to this
provision until 30 days after your receipt of a Notice of Termination (which may
be sent to you before or after the end of the Disability Period), following
which you have not returned to the performance of your essential job duties with
or without a reasonable accommodation on a full-time basis prior to the
expiration of such 30 day period.

 

(iii)     Cause. The Corporation and the Bank may terminate your employment
hereunder for Cause. For purposes of this Agreement, the Corporation and the
Bank shall have “Cause” to terminate your employment upon (i) your continued
failure to substantially perform your job duties (other than any such failure
resulting from your incapacity due to physical or mental illness as provided in
subsection (a)(ii) of this Section 8), after a written demand for your
substantial performance is delivered to you by the Corporation and the Bank
which specifically identifies the manner in which the Corporation and the Bank
believe you have not substantially performed your duties, and you have failed,
in the good faith judgment of the Corporation and the Bank, to provide the
performance demanded within 30 days after your receipt of such written demand;
or (ii) your engagement in gross negligence or misconduct which is materially
injurious to the Corporation, the Bank or any of their subsidiaries, monetarily
or otherwise; or (iii) your plea of nolo contendere or guilty with respect to or
conviction of a crime involving moral turpitude or dishonesty, or any felony; or
(iv) any misappropriation of funds by you; (v) or your use, possession or
distribution of, or being under the influence of, drugs or alcohol during
working time or work-related activities or in a manner that is injurious to the
reputation of the Corporation or the Bank or any of their subsidiaries; or (vi)
your making a general assignment for the benefit of your creditors or your
institution of any proceeding seeking to adjudicate you bankrupt or insolvent
under any laws relating to bankruptcy or insolvency or an involuntary petition
shall be filed against you seeking relief under any law relating to bankruptcy
or insolvency which remains undismissed for a period of 60 days or more; or
(vii) your willful violation of the provisions of this Agreement and your
failure to cure such violation within 30 days after receipt of written notice of
such violation; or (viii) the receipt of a request by the Corporation, the Bank
or any of their subsidiaries, of a notice from any of the governmental agencies
that supervise any of them, that you be suspended or removed from any position
that you then hold with the Corporation, the Bank or any of their subsidiaries.

 

 

 
 

--------------------------------------------------------------------------------

 

 

Michael W. Harrington

Page 6

 

Notwithstanding any other provision of this Agreement to the contrary, a
termination of your employment for Cause shall not delay or otherwise interfere
with any action taken by any governmental agency to suspend or remove you from
any position held by you with the Corporation, the Bank or any of their
subsidiaries. If you are suspended and/or temporarily prohibited from
participating in the conduct of the affairs of the Corporation, the Bank or any
of their subsidiaries by a notice served under Section 8(e)(3) or (g)(1) of the
Federal Deposit Insurance Act, the Corporation’s and the Bank’s obligations
under this Agreement shall be suspended as of the date of service unless stayed
by appropriate proceedings. If you are removed and/or permanently prohibited
from participating in the conduct of the Corporation’s or the Bank’s affairs by
an order issued under Section 8(e)(4) or (g)(1) of the Federal Deposit Insurance
Act, all obligations of the Corporation and the Bank under this Agreement shall
terminate as of the effective date of the order.

 

(iv)     Termination without Cause. The Corporation and the Bank may terminate
your employment at any time without Cause.

 

(v)     Voluntary Termination for Good Reason. You may terminate your employment
hereunder for Good Reason. For purposes of this Agreement, you shall have “Good
Reason” to terminate your employment upon the first to occur of: (i) a
significant reduction by the Corporation of your authority, duties or
responsibilities hereunder; or (ii) any removal of you from your Chief Financial
Officer position with the Corporation or the Bank; (iii) a reduction by the
Corporation or the Bank in your Base Salary (other than a reduction that is
imposed proportionately on all members of the Corporation’s or the Bank’s senior
executives, or pursuant to a program or formula that is applied equally to all
members of the Corporation’s or the Bank’s senior executives); or (iv) a change
by the Corporation or the Bank in your principal place of employment to a
location that increases your one-way daily commute by more than 35 miles. None
of the foregoing events or conditions will constitute Good Reason unless you
provide the Corporation and the Bank with notice describing the event or
condition within 30 days following the occurrence thereof, the Corporation and
the Bank do not cure the event or condition within 30 days of receiving that
written objection, and you resign your employment within 15 days following the
expiration of that cure period by providing a Notice of Termination to the
Corporation and the Bank.

 

(vi)     Voluntary Termination. You may terminate your employment hereunder at
any time upon not less than 30 days prior written notice to the Corporation and
the Bank.

 

Any termination of your employment by the Corporation and the Bank or by you
(other than termination pursuant to subsection (a)(i) of this Section 8) shall
be communicated by a Notice of Termination to the other party hereto. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
(i) indicates the specific termination provision in this Agreement relied upon,
(ii) briefly summarizes the facts and circumstances deemed to provide a basis
for termination of your employment under the provision so indicated, and (iii)
specifies the termination date.

 

 

 
 

--------------------------------------------------------------------------------

 

 

Michael W. Harrington

Page 7

 

(b)     For the purposes of this Agreement, “Date of Termination” shall mean
(i) if your employment is terminated by death, the date of death, (ii) if your
employment is terminated pursuant to subsection (a)(ii) of this Section 8, 30
days after Notice of Termination is sent to you (provided that you shall not
have returned to the performance of your essential job duties on a full-time
basis during such 30 day period) and if requested by the Board of Directors of
the Corporation, you agree to undergo a medical examination by a doctor selected
by the Board which confirms that you are fit to continue full-time employment
hereunder to the extent permitted by law, or (iii) if your employment or this
Agreement is terminated for any other reason, the date specified in a Notice of
Termination.

 

(c)     Upon termination of your employment for any reason, unless otherwise
consented to in writing by the Board of Directors of the Corporation, you agree
to resign immediately from any and all officer, director, committee member and
other positions you then hold with the Corporation, the Bank and their
subsidiaries.

 

(d)     Upon termination of your employment for any reason, you agree that all
documents, records, forms, notebooks, client lists, manuals, computer records or
files, and similar materials containing any information regarding the business
of the Corporation, the Bank and their subsidiaries or their customers, whether
or not such materials contain confidential information (as defined in Section 7
above), including any copies thereof, then in your possession, whether prepared
by you or others, will be left with or promptly returned to the Corporation and
the Bank. You further agree that upon termination of your employment for any
reason, you shall leave with or promptly return to the Corporation and the Bank,
all other property of the Corporation, the Bank or their subsidiaries, including
but not limited to computers and personal communication devices.

 

9.

Compensation in the event of Death, During Disability Period or Upon Other
Termination.

 

(a)     Upon the termination of your employment for any reason, you shall be
entitled to the following payments and benefits in addition to any other
payments and benefits set forth in this Section 9: (i) all earned but unpaid
Base Salary compensation, (ii) all accrued but unused PTO; (iii) reimbursement
for expenses incurred prior to your Date of Termination that are otherwise
reimbursable under Section 4(d) provided that all necessary documentation is
submitted in accordance with the Expense Reimbursement Policy not more than 5
business days after your Date of Termination; (iv) all vested benefits and
deferred compensation under the Corporation’s and the Bank’s employee benefit
plans, programs and arrangements in accordance with the applicable terms and
conditions thereof; and (v) all payments due to you under the terms of your
outstanding equity awards in accordance with the applicable terms and conditions
thereof (collectively, the “Accrued Benefits”).

 

(b)     If your employment shall be terminated because of your death, the Bank
shall pay to your estate (i) your Accrued Benefits and (ii) to the extent not
included in the Accrued Benefits, your Base Salary through the last day of the
month of your death at the rate in effect at the time of your death, and the
Corporation, the Bank and their subsidiaries shall have no further obligations
to you under this Agreement.

 

 

 
 

--------------------------------------------------------------------------------

 

 

Michael W. Harrington

Page 8

 

(c)     If your employment shall be terminated because you are unable to perform
your essential job duties hereunder as a result of incapacity due to physical or
mental illness that is a disability as defined in subsection 8(a)(ii) hereof,
the Bank shall pay you (i) your Accrued Benefits and (ii) your full Base Salary
for a period equal to the applicable “elimination period” under any group
long-term disability insurance provided by the Corporation or the Bank which is
currently 180 days, and the Corporation, the Bank and their subsidiaries shall
have no further obligations to you under this Agreement; provided, however, that
such Base Salary payment shall be reduced by any amounts paid to you under the
Corporation’s or the Bank’s short term disability plan or policy. In the event
that the Corporation or the Bank ceases to provide group long-term disability
insurance with an elimination period of at least 180 days to you, you shall be
entitled to payment of your Base Salary (reduced as described in the preceding
sentence) through the last day of the 180 day period following your Date of
Termination, and the Corporation, the Bank and their subsidiaries shall have no
further obligations to you under this Agreement.

 

(d)     If your employment shall be terminated for Cause, the Bank shall pay you
your earned but unpaid Base Salary through the Date of Termination, and the
Corporation, the Bank and their subsidiaries shall have no further obligations
to you under this Agreement.

 

(e)     If the Corporation and the Bank shall terminate your employment under
subsection 8(a)(iv) or you terminate your employment under Section 8(a)(v):

 

(i)      the Bank shall pay you your Accrued Benefits, through the Date of
Termination, at the rate in effect on the date of the Notice of Termination; and

 

(ii)     in lieu of any further salary and other payments that may be due and
owing to you from the Corporation, the Bank or any of their subsidiaries, the
Bank shall pay you an amount equal to 1 year of your Base Salary at the rate in
effect on the date of the Notice of Termination, in substantially equal biweekly
installments, and shall pay 100% of the applicable premiums for COBRA
continuation coverage for you and your eligible dependents for a period of 12
months following your Date of Termination (or, if earlier, until the date that
you and your eligible dependents are no longer eligible for COBRA continuation
coverage under the Corporation’s or the Bank’s group health plans), in each case
provided that (i) you execute, deliver to the Corporation and the Bank and do
not revoke during any applicable statutory revocation period, by the 60th day
following the effective date of your cessation of employment, a Separation
Agreement and Release in a form acceptable to the Corporation and the Bank and
(ii) you continue to comply with the provisions of Section 7 and Section 10.
Severance payments will not begin until the revocation period set forth in the
Separation Agreement and Release expires and your release becomes non-revocable,
provided that if the 60 day period described above begins in one taxable year
and ends in a second taxable year such payments or benefits shall not commence
until the second taxable year. Upon payment of the amounts set forth in this
Section 9(e) (subject to your compliance with clause (ii) above), the
Corporation and the Bank and their subsidiaries shall have no further
obligations to you under this Agreement.

 

 

 
 

--------------------------------------------------------------------------------

 

 

Michael W. Harrington

Page 9

 

(f)     If you shall terminate your employment under Section 8(a)(vi), the Bank
shall pay you your earned but unpaid Base Salary through the Date of
Termination, and the Corporation and the Bank and their subsidiaries shall have
no further obligations to you under this Agreement.

 

(g)     You shall not be required to mitigate the amount of any payment provided
for in this Section 9 by seeking other employment or otherwise, except as
provided in subsection 10(b). Notwithstanding anything herein to the contrary,
the Corporation’s and Bank’s obligations under this Section 9 shall survive
termination of this Agreement.

 

10.

Restrictive Covenants.

 

(a)     Definitions. As used in this Section 10, the term “Restricted Period”
shall mean a period commencing on the date hereof and continuing for 24 months
(or, in the case of Section 10(b) below, 6 months) after completion of the
Company Group’s payment of compensation to you hereunder; the term “Business”
shall mean any business in which any member of the Company Group is engaged at
any time during the term of your employment and also encompasses any field or
line of business with respect to which any member of the Company Group is
engaged in research and/or development at any time during the term of your
employment; and the term “Company Group” shall mean (i) collectively, the
Corporation, the Bank and their subsidiaries, and (ii) where applicable,
individually, the Corporation, the Bank or any of their subsidiaries.

 

(b)     Non-Competition. You shall not, during the Restricted Period (as defined
above), directly or indirectly, without the prior written consent of the
Corporation and the Bank:

 

(i)     engage, manage, operate, join, control or participate in, or assist or
advise any other person engaged or proposing to engage in, any business activity
competitive with the Business of the Company Group anywhere in the Restricted
Area (as defined below); or

 

(ii)     become an owner, stockholder, lender, partner, co-venturer, director,
officer, employee, agent, consultant, representative or otherwise in or with any
person or other entity engaged, directly or indirectly, in whole or in part, in
any business that is competitive with the Business of the Company Group in the
Restricted Area. Notwithstanding the foregoing, you, solely as a passive
investment, may hold up to one percent (1%) of the outstanding securities of any
class of any publicly-owned corporation.

 

The term “Restricted Area” shall mean anywhere within a 100 mile radius of a
branch or other place of business of the Company Group. If, however, a court
determines that the Restricted Area as defined in the immediately preceding
sentence is overly broad, then the “Restricted Area” shall mean anywhere within
a 100 mile radius of Bryn Mawr, Pennsylvania.

 

(c)     Non-Solicitation. You shall not, during the Restricted Period, directly
or indirectly, without the prior written consent of the Corporation and the
Bank:

 

 

 
 

--------------------------------------------------------------------------------

 

 

Michael W. Harrington

Page 10

 

(i)     solicit or call on, directly or indirectly, on your own behalf or on
behalf of any person or entity other than the Company Group, any customer or
prospective customer of the Company Group or any person or entity that was a
customer of the Company Group at any time within 2 years prior to the cessation
of your employment hereunder for the purpose of engaging in any business then
engaged in by the Company Group or that would otherwise constitute Business;

 

(ii)     influence or attempt to influence any person or entity engaged in
business with the Company Group to terminate or modify any written or oral
agreement or course of dealing with the Company Group; or

 

(iii)     influence or attempt to influence any person who is then employed or
retained by the Company Group as an employee, officer, director, consultant or
agent or has served in any such capacity on behalf of the Company Group within 2
years prior to the time of the solicitation to terminate or modify his or her
employment, consulting, agency or other arrangement with the Company Group, or
employ or retain, or arrange to have any other person or entity employ or
retain, any such current or former Company Group employee, officer, director,
consultant or agent.

 

(d)     No Conflicts. You represent and warrant that you are not a party to or
bound by any agreement, arrangement or understanding, whether written or
otherwise, which prohibits or in any manner restricts your ability to enter into
and fulfill your obligations under this Agreement and/or which would in any
manner, directly or indirectly, limit or affect the duties and responsibilities
which may now or in the future be assigned to you, and you agree that you will
not enter into, any oral or written agreement in conflict herewith. You have
respected and at all times in the future will continue to respect the rights of
your previous employer(s) in trade secret and confidential information in
accordance with applicable agreements, if any, and applicable law. You have left
with your previous employers all proprietary documents, computer software
programs, computer discs, customer lists, and any other material which is
proprietary to your previous employer(s), have not taken copies of any such
materials and will not remove or cause to be removed any such material or copies
of any such material from such previous employer(s) in violation of your
agreements, if any, with previous employers. You will indemnify and hold
harmless the Company Group and its and their successors and assigns from any
claims, liabilities, damages, costs and expenses (including legal fees)
resulting from third-party claims of any such conflict, violation or breach.

 

(e)     Remedies. You acknowledge that the Company Group is and will be engaged
in highly competitive businesses and that the confidential information, as well
as its respective business techniques and programs, are of great significance in
enabling it to compete and participate in the various markets in which it is
active. You further acknowledge that the Company Group does conduct business on
a broad regional basis, and that its products and services are or will be
distributed throughout the entire region. You acknowledge and agree that the
restrictions contained in Section 7 and Section 10 of this Agreement are
reasonable and necessary in order to protect the legitimate interests of the
Company Group and that any violation thereof would result in irreparable injury
to the Company Group. Consequently, you acknowledge and agree that, in the event
of any violation thereof, the Company Group shall be authorized and entitled to
obtain from any court of competent jurisdiction injunctive and equitable relief,
including, without limitation, specific performance, temporary restraining
order, preliminary injunction, permanent injunction or other interim or
conservative relief, as well as an equitable accounting of all profits and
benefits arising out of such violation, which rights and remedies shall be
cumulative and in addition to any other rights or remedies to which the Company
Group may be entitled at law or in equity and, in the event the Company Group is
required to enforce the terms of this Agreement through court proceedings, the
Company Group shall be entitled to reimbursement of all legal fees, costs and
expenses incident to enforcement of any such term, in whole or in part and/or
such term as may be modified by a court of competent jurisdiction. You will not
seek, and waive any requirement for, the securing or posting of a bond or
proving actual damages in connection with the Company Group’s or its or their
successors or assigns seeking or obtaining injunctive or equitable relief in
connection with your covenants or other obligations under Section 7 and Section
10 of this Agreement. If, despite the foregoing waivers, a court would
nonetheless require the posting of a bond, the parties agree that a bond in the
amount of $1,000 would be a fair and reasonable amount, particularly in light of
the difficulty in quantifying what would be the actual loss caused by an
injunction.

 

 

 
 

--------------------------------------------------------------------------------

 

 

Michael W. Harrington

Page 11

 

(f)     Scope; Tolling. If any court of competent jurisdiction construes any of
the restrictive covenants set forth in Section 10 of this Agreement, or any part
thereof, to be unenforceable because of the duration, scope or geographic area
covered thereby, such court shall have the power to reduce the duration, scope
or geographic area of such provision and, in its reduced form, such provision
shall then be enforceable and shall be enforced. In the event of any breach or
violation of a restriction contained in Section 10 of this Agreement, the period
therein specified shall abate during the time of such violation, and that
portion shall not begin to run until such violation has been fully and finally
cured.

 

(g)     Acknowledgements.

 

(i)     The Company Group’s customer and business relationships are or will be
near permanent and such relationships are significant assets belonging to the
Company Group which have been or will be developed through a substantial
investment of time, effort, and expense in the Company Group’s regional market,
and, as a result of your employment with the Company Group, (i) you will have
contact with such customers and business partners which you would not otherwise
have had and (ii) such customers and business partners will associate the
Company Group’s goodwill with you.

 

(ii)     The Company Group has developed and will develop a wealth of intimate
knowledge regarding its customers and business partners, and the identity of the
Company Group’s customers and business partners is not generally known in the
worldwide community in which the Company Group’s businesses are located; and,
for these and other reasons, the Company Group has a legitimate, protectable
interest in the identity of its customers and business partners and the method
of operations of its business.

 

(iii)     Your skills in the area of the Company Group’s business will be
developed and enhanced as a result of your employment relationship with the
Corporation and the Bank.

 

 

 
 

--------------------------------------------------------------------------------

 

 

Michael W. Harrington

Page 12

 

(iv)      The Company Group has a legitimate interest in protecting the
goodwill, client and business partner information, client and business partner
relationships, and use of your skills by means of enforcement of the restrictive
covenants set forth in this Agreement.

 

(v)      YOU REPRESENT AND WARRANT THAT THE KNOWLEDGE, SKILLS AND ABILITIES YOU
POSSESSES AT THE TIME OF COMMENCEMENT OF EMPLOYMENT HEREUNDER ARE SUFFICIENT TO
PERMIT YOU, IN THE EVENT OF TERMINATION OF YOUR EMPLOYMENT HEREUNDER FOR ANY
REASON, TO EARN, DURING THE RESTRICTED PERIOD, A LIVELIHOOD SATISFACTORY TO YOU
WITHOUT VIOLATING ANY PROVISION OF SECTION 7 OR 10 HEREOF, FOR EXAMPLE, BY USING
SUCH KNOWLEDGE, SKILLS AND ABILITIES, OR SOME OF THEM, IN THE SERVICE OF A
NON-COMPETITOR OF THE COMPANY GROUP. YOU ACKNOWLEDGE THAT YOUR COVENANTS
CONTAINED IN SECTION 7 AND SECTION 10 OF THIS AGREEMENT ARE GIVEN IN
CONSIDERATION OF the willingness of the CORPORATION and THE BANK to make
valuable benefits available hereafter to YOU, including THE CORPORATION’S AND
THE BANK’S willingness to enter into this Agreement, the privilege to have
access to CONFIDENTIAL Information, and the other good and valuable
consideration set forth herein. YOU further acknowledge that YOUR ability to
earn a livelihood without violating Section 7 OR SECTION 10 of this Agreement is
a material condition of YOUR employment with the CORPORATION and THE BANK. YOU,
THE CORPORATION and THE BANK acknowledge that YOUR rights have been limited by
this Agreement only to the extent reasonably necessary to protect the legitimate
interests of THE Company GROUP.

 

(h)     Intellectual Property Disclosure and Cooperation. You shall promptly
disclose to the Corporation and the Bank any inventions or processes discovered
by you which are made at the behest of the Company Group or in connection with
your duties under this Agreement, or which reasonably relate to the Business,
during the term of your employment, and you shall assign all rights in said
inventions or processes to, or at the direction of, the Corporation and the
Bank. You shall execute any documents reasonably requested by the Corporation
and the Bank for patents and take such legal steps which the Corporation and the
Bank may desire to perfect their rights in the inventions.

 

(i)     Prior Inventions. You further represent and warrant that you have
submitted to the Corporation and the Bank a list of all inventions, original
works of authorship, developments, improvements, and trade secrets which were
made by you prior to your employment with the Corporation and the Bank
(collectively the “Prior Inventions”), which belong to you, which relate to the
Business, products or research and development, and which are not assigned to
the Corporation or the Bank hereunder as of the date hereof or, if no such list
has been submitted, you represent that there are no such Prior Inventions.

 

(j)     Survival of Covenants. The parties hereto agree that Section 7 and this
Section 10 shall be deemed to consist of a series of separate covenants. It is
expressly understood and agreed that the covenants and undertakings in Section 7
and Section 10 shall survive the termination of your employment or the
termination of this Agreement. The existence of any claim or cause of action
that you may have against the Company Group or any other person, including but
not limited to, any claim under this Agreement, shall not constitute a defense
or bar to the enforcement of any of the covenants and undertakings contained in
Section 7 or Section 10 of this Agreement.

 

 

 
 

--------------------------------------------------------------------------------

 

 

Michael W. Harrington

Page 13

 

11.

Successors and Binding Agreement.

 

(a)     The Corporation and the Bank may require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Corporation or the Bank,
by agreement in form and substance satisfactory to the Corporation’s and Bank’s
Boards of Directors, to expressly assume and agree to honor this Agreement in
the same manner and to the same extent that the Corporation and the Bank would
be required to honor it if no such succession had taken place. As used in this
Section 11 of this Agreement, “Corporation” and “Bank” shall mean the
Corporation and the Bank as hereinbefore defined and any successor to its
business and/or assets as aforesaid which executes and delivers any agreement
provided for in this Section 11 or which otherwise becomes bound by all the
terms and provisions of this Agreement by operation of law.

 

(b)     This Agreement and all of your rights hereunder shall inure to the
benefit of and be enforceable by and against your personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. You may not assign this Agreement. Any amounts payable
hereunder as a result of your death shall be paid in accordance with the terms
of this Agreement to your devisee, legatee, or other designee or if there be no
such designee, to your estate.

 

12.

Compliance with Section 409A.

 

Notwithstanding anything to the contrary in this Agreement, no portion of the
benefits or payments to be made under Section 9 that constitute non-qualified
deferred compensation under Section 409A of the Internal Revenue Code of 1986,
as amended, and the Treasury Regulations and Internal Revenue Service guidance
promulgated thereunder (the “Code”) will be payable until you have “separation
from service” from the Corporation and the Bank within the meaning of Section
409A of the Code. In addition, to the extent compliance with the requirements of
Treas. Reg. § 1.409A-3(i)(2) (or any successor provision) is necessary to avoid
the application of an additional tax under Section 409A of the Code to payments
due to you upon or following your “separation from service”, then
notwithstanding any other provision of this Agreement (or any otherwise
applicable plan, policy, agreement or arrangement), any such payments that are
otherwise due within six months following your “separation from service” (taking
into account the preceding sentence of this paragraph) will be deferred without
interest and paid to you in a lump sum immediately following such six month
period. This paragraph should not be construed to prevent the application of
Treas. Reg. § 1.409A-1(b)(9)(iii) (or any successor provision) to amounts
payable hereunder. For purposes of the application of Section 409A of the Code,
each payment in a series of payments will be deemed a separate payment. Further,
except to the extent any expense, reimbursement or in-kind benefit provided to
you does not constitute a “deferral of compensation” within the meaning of
Section 409A of the Code, and its implementing regulations and guidance, (i) the
amount of expenses eligible for reimbursement or in-kind benefits provided to
you during any calendar year will not affect the amount of expenses eligible for
reimbursement or in-kind benefits provided to you in any other calendar year,
(ii) the reimbursements for expenses for which you are entitled to be reimbursed
shall be made on or before the last day of the calendar year following the
calendar year in which the applicable expense is incurred and (iii) the right to
payment or reimbursement or in-kind benefits hereunder may not be liquidated or
exchanged for any other benefit.

 

 

 
 

--------------------------------------------------------------------------------

 

 

Michael W. Harrington

Page 14

 

13.

Notices.

 

For the purposes of this Agreement, notices, demands and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by a nationally recognized
overnight courier or (unless otherwise specified) mailed by United States
registered mail, return receipt requested postage prepaid, addressed as follows:

 

If to you: 

your most recent address set forth in the Corporation’s or the Bank’s records

 

 

If to the Corporation and the Bank:

Bryn Mawr Bank Corporation 

 

801 Lancaster Avenue

 

Bryn Mawr, PA 19010-3396

 

Attention: Corporate Secretary

 

 

 

with a copy to:

 

 

 

Bryn Mawr Bank Corporation

 

801 Lancaster Avenue 

 

Bryn Mawr, PA 19010-3396

 

Attention: General Counsel

 

or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

14.

Representations and Warranties.

 

The Corporation and the Bank represent and warrant that the execution of this
Agreement by the Corporation and the Bank has been duly authorized by resolution
of their respective Boards of Directors and that the Corporation and the Bank
have the authority to execute and deliver this Agreement and that the Agreement
does not conflict with or violate any other agreement or contract by which the
Corporation or the Bank is bound. You represent and warrant to the Corporation
and the Bank that you are authorized to execute and deliver this Agreement and
that this Agreement does not conflict with or violate the provisions of any
agreement to which you are bound. You further represent and warrant to the
Corporation and the Bank that you have carefully read and considered the
provisions of this Agreement and have had an opportunity to consult with
independent legal counsel of your choosing prior to executing this Agreement.
All parties acknowledge and agree that they are executing this Agreement
voluntarily and intending to be legally bound.

 

 

 
 

--------------------------------------------------------------------------------

 

 

Michael W. Harrington

Page 15

 

15.

Choice of Law and Venue.

 

It is understood and agreed that the construction and interpretation of this
Agreement shall at all times and in all respects be governed by the laws of the
Commonwealth of Pennsylvania, without giving effect to the applicable conflict
of laws provisions that would apply the law of a different jurisdiction. Any
action brought with respect to this Agreement shall be brought in the United
States District Court for the Eastern District of Pennsylvania or the Court of
Common Pleas of Montgomery County, Pennsylvania.

 

16.

Mediation.

 

Except for claims asserted pursuant to Sections 7 and 10, should a dispute arise
between the parties in connection with this Agreement, the parties shall
endeavor in good faith to come to an agreement with respect to the dispute. In
the event the parties are unable to reach an agreement within thirty (30) days
after a notice of dispute is delivered, the parties agree to first submit such
dispute to mediation before a mediator acceptable to both parties, who shall
promptly conduct mediation. The mediator shall be chosen from the CPR Institute
for Dispute Resolution or the American Arbitration Association (“AAA”). In the
event the parties cannot agree on an acceptable mediator within forty five (45)
days after notice of dispute is delivered, the parties shall submit the matter
to AAA for appointment of a qualified mediator by AAA. In the event that the
dispute is not resolved within sixty (60) days after the day the parties first
meet with a mediator, or in the event that the mediator certifies that further
mediation proceedings are fruitless, the parties reserve all rights each may
have to bring an action in court for any claims under this Agreement.

 

17.

Enforcement.

 

The prevailing party in any suit or other legal action in connection with the
enforcement of this Agreement shall be entitled, in addition to any other remedy
available at law or in equity, to reimbursement of its reasonable costs and
expenses (including reasonable attorneys’ fees).

 

18.

Third-Party Beneficiaries.

 

The Corporation’s and the Bank’s subsidiaries are express third-party
beneficiaries of this Agreement.

 

19.

Legal Fees.

 

The Corporation and the Bank will reimburse you for the attorneys’ fees you have
incurred in connection with the review and negotiation of this Agreement, up to
a maximum of $7,500.00 and subject to receipt of documentation evidencing the
fees incurred. You will be solely responsible for any attorneys’ fees you incur
that exceed $7,500.00.

 

 

 
 

--------------------------------------------------------------------------------

 

 

Michael W. Harrington

Page 16

 

20.

Miscellaneous.

 

No provisions of this Agreement may be modified, waived or discharged unless
such modification, waiver or discharge is agreed to in writing signed by you,
the Corporation and the Bank. No waiver by either party hereto at any time of
any breach by the other party hereto of, or compliance with any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement. This Agreement
embodies the entire understanding between the parties hereto and supersedes any
other prior or contemporaneous, oral or written, representation or agreement by
the parties hereto, with respect to the matters which are the subject of this
Agreement, and no change, alteration or modification hereof may be made except
in writing signed by the parties hereto.

 

21.

Severability.

 

The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.

 

22.

Pronouns.

 

All pronouns contained herein and any variations thereof shall be deemed to
refer to the masculine, feminine or neuter, singular or plural, as the identity
of the parties hereto may require.

 

23.

Counterparts.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same Agreement.

 

24.

Captions.

 

The section and subsection captions in this Agreement are for convenience of
reference only and do not define, limit or describe the scope or intent of this
Agreement or any part hereof and shall not be considered in any construction
hereof.

   

[Signature Page Follows]

 

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

 

 

BRYN MAWR BANK CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Francis J. Leto

 

 

Name:

Francis J. Leto

 

 

Title:

President and Chief Executive Officer

 

 

 

THE BRYN MAWR TRUST COMPANY

 

 

 

 

 

 

 

 

 

 

By:

/s/ Francis J. Leto

 

 

Name:

Francis J. Leto

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

/s/ Michael W. Harrington

 

 

 

Michael W. Harrington

 

 